DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2019/105179, filed on 09/10/2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2019/0206953) hereinafter “Hsieh”.
Regarding claim 1, Figs. 3, 4c and 6 of Hsieh teaches an organic light-emitting diode (OLED) display panel (Paragraph 0002), comprising: a plurality of OLED units (See Picture 1 below), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected (Fig. 4c where Item C is electrically connected to Item D by Item 2111) to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises: at least one camera region (Item B) configured to receive a camera (Item 20; Paragraph 0034), and at least one TFT collection region (See Picture 2 below) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of the OLED units disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 2 below).

    PNG
    media_image1.png
    205
    305
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Hsieh Fig. 3)

    PNG
    media_image2.png
    205
    305
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Hsieh Fig. 3)
Regarding claim 2, Figs. 3 and 4c of Hsieh teaches where the light-emitting region (Combination of Items C and D) of each of the OLED units (See Picture 1 above) in the at least one camera region (Item B) is connected to the corresponding TFT region (Item C) in the at least one TFT collection region (See Picture 2 above) through a transparent metal trace (Item 2111; Paragraph 0047 where Item 2111 comprises a transparent electrode film).
Regarding claim 3, Figs. 3 and 4c of Hsieh teaches the light-emitting regions (Combination of Items C and D) of a portion of the OLED units (See Picture 1 above) in the at least one camera region (Item B) overlap with the at least one TFT collection region (Fig. 4c; See also Picture 2 above).
Regarding claim 4, Figs. 3 and 4c of Hsieh teaches the light-emitting regions (Combination of Items C and D) and the TFT regions (Item C) of the plurality of OLED units in the at least one camera region (Item B) are arranged and combined with an overlapping portion (Item C) and at least one non-overlapping portion (Item D).
Regarding claim 5, Figs. 3 and 4c of Hsieh teaches where the overlapping portion (Item C) is disposed in the at least one TFT collection region (See Picture 2 above).
Regarding claim 6, Figs. 3 and 4c of Hsieh teaches where the at least one TFT collection region (See Picture 2 above) in the at least one camera region (Item B) is strip-shaped, and a portion of the light-emitting regions (Combination of Items C and D) corresponding to the TFT regions (Item C) in at least one the TFT collection region (See Picture 2 above) are disposed on a side of the at least one strip-shaped TFT collection region (See Picture 2 above).
Regarding claim 8, Figs. 3 and 4c of Hsieh teaches where each of the OLED units (See Picture 1 above) corresponds to a sub-pixel.
Regarding claim 10, Figs. 3, 4c and 6 of Hsieh teaches An organic light-emitting diode (OLED) display panel (Paragraph 0002), comprising: a plurality of OLED units (See Picture 1 above), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises: at least one camera region (Item B) configured to receive a camera (Item 20), and at least one TFT collection region (See Picture 2 above) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of the OLED units (See Picture 1 above) disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 2 above), wherein the light-emitting region (Combination of Items C and D) of each of the OLED units (Se Picture 1 above) in the at least one camera region (Item B) is connected to the corresponding TFT region (Item C) in the at least one TFT collection region (See Picture 2 above) through a transparent metal trace (Item 2111; Paragraph 0047 where Item 2111 comprises a transparent electrode film), and the light-emitting regions (Combination of Items C and D) of a portion of the OLED units (Se Picture 1 above) in the at least one camera region (Item B) overlap with the at least one TFT collection region (See Picture 2 above).
Regarding claim 11, Figs. 3 and 4c of Hsieh teaches where the light-emitting regions (Combination of Items C and D) and the TFT regions (Item C) of the plurality of OLED units in the at least one camera region (Item B) are arranged and combined with an overlapping portion (Item C) and at least one non-overlapping portion (Item D).
Regarding claim 12, Figs. 3 and 4c of Hsieh teaches where the overlapping portion (Item C) is disposed in the at least one TFT collection region (See Picture 2 above).
Regarding claim 13, Figs. 3 and 4c of Hsieh teaches where the at least one TFT collection region (See Picture 2 above) in the at least one camera region (Item B) is strip-shaped, and a portion of the light-emitting regions (Combination of Items C and D) corresponding to the TFT regions (Item C) in at least one the TFT collection region (See Picture 2 above) are disposed on a side of the at least one strip-shaped TFT collection region (See Picture 2 above).
Regarding claim 15, Figs. 3 and 4c of Hsieh teaches where each of the OLED units (See Picture 1 above) corresponds to a sub-pixel.
Regarding claim 17, Figs. 3, 4c and 6 of Hsieh teaches a display device (Paragraph 0002) comprising: an organic light-emitting diode (OLED) display panel (Paragraph 0002) comprising a plurality of OLED units (See Picture 1 above), each of the OLED units comprising a light-emitting region (Combination of Items C and D) and a thin film transistor (TFT) region (Item C) electrically connected (Fig. 4c where Item C is electrically connected to Item D by Item 2111) to the light-emitting region (Combination of Items C and D), wherein the OLED display panel further comprises at least one camera region (Item B) and at least one TFT collection region (See Picture 2 above) disposed in the at least one camera region (Item B), wherein the TFT regions (Item C) of each of the OLED units (See Picture 1 above) disposed in the at least one camera region (Item B) are disposed in the at least one TFT collection region (See Picture 2 above); and a camera (Item 20) disposed in the at least one camera region (Item B).
Regarding claim 18, Figs. 3 and 4c of Hsieh teaches where the light-emitting region (Combination of Items C and D) of each of the OLED units (See Picture 1 above) in the at least one camera region (Item B) is connected to the corresponding TFT region (Item C) in the at least one TFT collection region (See Picture 2 above) through a transparent metal trace (Item 2111; Paragraph 0047 where Item 2111 comprises a transparent electrode film).
Regarding claim 19, Figs. 3 and 4c of Hsieh teaches the light-emitting regions (Combination of Items C and D) and the TFT regions (Item C) of the plurality of OLED units in the at least one camera region (Item B) are arranged and combined with an overlapping portion (Item C) and at least one non-overlapping portion (Item D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2019/0206953) hereinafter “Hsieh” in view of Kim et al. (US 2020/0124927) hereinafter “Kim”.
Regarding claim 7, Hsieh teaches all of the elements of the claimed invention as stated above except where the at least one TFT collection region in the at least one camera region is in a grid shape.
Fig. 6 of Kim teaches where a TFT collection region (Items PU2) in at least one camera region (Item DA2) is in a grid shape (See Picture 3 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one TFT collection region in the at least one camera region be in a grid shape because this configuration allows for light transmittance (Kim Paragraph 0005) while also preventing deterioration of the quality of the displayed image (Kim Paragraph 0082).

    PNG
    media_image3.png
    236
    372
    media_image3.png
    Greyscale

Picture 2 (Labeled version of a portion of Kim Fig. 6)
Regarding claim 14, Hsieh teaches all of the elements of the claimed invention as stated above except where the at least one TFT collection region in the at least one camera region is in a grid shape.
Fig. 6 of Kim teaches where a TFT collection region (Items PU2) in at least one camera region (Item DA2) is in a grid shape (See Picture 3 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one TFT collection region in the at least one camera region be in a grid shape because this configuration allows for light transmittance (Kim Paragraph 0005) while also preventing deterioration of the quality of the displayed image (Kim Paragraph 0082).
Claims 9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2019/0206953) hereinafter “Hsieh” in view of Lou (US 2020/0402443) hereinafter “Lou”.
Regarding claim 9, Hsieh teaches all of the elements of the claimed invention as stated above. 
Hsieh further teaches a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A).
Hsieh does not teach wherein a size of the transparent metal trace in the at least one camera region is less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is smaller than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a size of the transparent metal trace in the at least one camera region be less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).
Regarding claim 16, Hsieh teaches all of the elements of the claimed invention as stated above. 
Hsieh further teaches a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A).
Hsieh does not teach wherein a size of the transparent metal trace in the at least one camera region is less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is larger than a size of an electrode in a second direction (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a size of the transparent metal trace in the at least one camera region be less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).
Regarding claim 20, Hsieh teaches all of the elements of the claimed invention as stated above. 
Hsieh further teaches a non-camera region (Item A), wherein the non-camera region (Item A) comprises at least one trace electrically connected to the light-emitting regions and the TFT regions of the OLED units in the non-camera region (Item A).
Hsieh does not teach wherein a size of the transparent metal trace in the at least one camera region is less than a size of the at least one trace in the non-camera region.
Lou teaches where a size of an electrode in a first direction is larger than a size of an electrode in a second direction (Paragraph 0009 where in one direction the size is larger and thus in the other direction is smaller, relatively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a size of the transparent metal trace in the at least one camera region be less than a size of the at least one trace in the non-camera region because it reduces the number of boundaries of the transparent metal pattern layer, reduce the complexity, and mitigate diffraction problems when light is transmitted (Lou Paragraph 0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891